Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 1/13/2022 in which Claims 1-20 are pending.
Claim Objections
Claim 14 objected to because of the following informalities:  “place” should be “plate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 8, 10, 11, 13, 14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication 209729499 to Xu (relied upon English Translation).
As to Claim 1, Xu teaches a smart plate device comprising: a front plate comprised of a top surface, a side surface and a rear surface (surface plate (10) [front plate] is fixed on the bottom plate (30) through a symmetrical number of the fixing structures (140), and a liner (20) is embedded between the surface plate (10) and the bottom plate (30), see ¶ 0011; Figure 2 illustrates the surface plate having a top, side and rear surface); a button (panel 1 optionally comprises one or more contact intensity sensors [button] for detecting the intensity of contact on e.g. a touch surface, a touch display, see ¶ 0027, 0034); a speaker (speaker holes 110 arranged in other areas on the surface of the panel 1 to facilitate user voice input or feedback playback, see ¶ 0018; speaker/microphone, see ¶ 0026. Examiner construes speaker holes used for feedback playback function as a speaker); a microphone (speaker holes 110 arranged in other areas on the surface of the panel 1 to facilitate user voice input or feedback playback, see ¶ 0018; speaker/microphone, see ¶ 0026. Examiner construes speaker holes used for user voice input function as a microphone); an LED light (surface panel 10 may use LCD, LPD or LED technology, see ¶ 0031); a transmitter; and a processor (one or more panels 1 can establish communication requests with each other…one or more communication networks can be implemented using any known network protocol…the central device can be implemented on one or more individual panels 1 within the premises or on a distributed network consisting of two or more of these panels 1, see ¶ 0022; one panel 1 can also communicate via a second panel with a central device [processor] in the house…panel 1 may be configured to be communicatively coupled to this second panel via a direct communication connection, such as Bluetooth, NFC, BTLE, etc. or via a wired or wireless network…panel 1 [transmitter] may be configured to transmit information (e.g. user requests received at panel 1) to the central facility via the second panel, see ¶ 0023).  
As to Claim 3, depending on Claim 1, Xu teaches wherein the top surface is further comprised of a touch screen (surface panel 10 has a touch surface, sensors that accept input from a user based on tactile sensation and/or tactile contact, see ¶ 0030).  
As to Claim 4, depending on Claim 1, Xu teaches wherein the smart plate device is controllable with a voice-activated smart assistant (application program(s) include trigger instructions that, when executed by the processor(s) of one or more panels 1, cause the central device in the room to sample speech input via the microphone of the panel 1. The voice input includes the user’s verbal verification trigger, in response to sampling the audio input, and then providing an audio output of the indicated feedback status via the speaker of the panel 1. The triggering instruction also enables the central device to receive the user’s voice input to realize interaction when providing such audio output indicating the status, see ¶ 0020; the triggering instructions…cause the panel 1 to receive a plurality of formats for presenting feedback content, receive an indication of a selection of one of the plurality of formats and provide via the speaker an audio output comprising presenting the feedback content in a selected one of the plurality of formats, see ¶ 0021).
As to Claim 5, Xu teaches a smart plate device comprising: a front plate comprised of a top surface, a side surface and a rear surface (surface plate (10) [front plate] is fixed on the bottom plate (30) through a symmetrical number of the fixing structures (140), and a liner (20) is embedded between the surface plate (10) and the bottom plate (30), see ¶ 0011; Figure 2 illustrates the surface plate having a top, side and rear surface); a button (panel 1 optionally comprises one or more contact intensity sensors [button] for detecting the intensity of contact on e.g. a touch surface, a touch display, see ¶ 0027, 0034); a speaker (speaker holes 110 arranged in other areas on the surface of the panel 1 to facilitate user voice input or feedback playback, see ¶ 0018; speaker/microphone, see ¶ 0026. Examiner construes speaker holes used for feedback playback function as a speaker); a microphone (speaker holes 110 arranged in other areas on the surface of the panel 1 to facilitate user voice input or feedback playback, see ¶ 0018; speaker/microphone, see ¶ 0026. Examiner construes speaker holes used for user voice input function as a microphone); an LED light (surface panel 10 may use LCD, LPD or LED technology, see ¶ 0031); a transmitter; and a box attached to the rear surface and further comprised of a terminal (one or more panels 1 can establish communication requests with each other…one or more communication networks can be implemented using any known network protocol…the central device can be implemented on one or more individual panels 1 within the premises or on a distributed network consisting of two or more of these panels 1, see ¶ 0022; one panel 1 can also communicate via a second panel with a central device [box attached to the rear surface and comprised of a terminal] in the house…panel 1 may be configured to be communicatively coupled to this second panel via a direct communication connection, such as Bluetooth, NFC, BTLE, etc. or via a wired or wireless network…panel 1 [transmitter] may be configured to transmit information (e.g. user requests received at panel 1) to the central facility via the second panel, see ¶ 0023).  
As to Claim 7, depending on Claim 5, Xu teaches wherein the top surface is further comprised of a touch screen (surface panel 10 has a touch surface, sensors that accept input from a user based on tactile sensation and/or tactile contact, see ¶ 0030).  
As to Claim 8, depending on Claim 7, Xu teaches wherein the touch screen controls the smart plate device (surface panel 10 has a touch surface, sensors that accept input from a user based on tactile sensation and/or tactile contact, see ¶ 0030).  
As to Claim 10, depending on Claim 5, Xu teaches wherein the smart plate device can be controlled with a voice-activated smart assistant (application program(s) include trigger instructions that, when executed by the processor(s) of one or more panels 1, cause the central device in the room to sample speech input via the microphone of the panel 1. The voice input includes the user’s verbal verification trigger, in response to sampling the audio input, and then providing an audio output of the indicated feedback status via the speaker of the panel 1. The triggering instruction also enables the central device to receive the user’s voice input to realize interaction when providing such audio output indicating the status, see ¶ 0020; the triggering instructions…cause the panel 1 to receive a plurality of formats for presenting feedback content, receive an indication of a selection of one of the plurality of formats and provide via the speaker an audio output comprising presenting the feedback content in a selected one of the plurality of formats, see ¶ 0021).
As to Claim 11, Xu teaches a smart plate device comprising: a front plate comprised of a top surface, a side surface and a rear surface (surface plate (10) [front plate] is fixed on the bottom plate (30) through a symmetrical number of the fixing structures (140), and a liner (20) is embedded between the surface plate (10) and the bottom plate (30), see ¶ 0011; Figure 2 illustrates the surface plate having a top, side and rear surface); a speaker (speaker holes 110 arranged in other areas on the surface of the panel 1 to facilitate user voice input or feedback playback, see ¶ 0018; speaker/microphone, see ¶ 0026. Examiner construes speaker holes used for feedback playback function as a speaker); a microphone (speaker holes 110 arranged in other areas on the surface of the panel 1 to facilitate user voice input or feedback playback, see ¶ 0018; speaker/microphone, see ¶ 0026. Examiner construes speaker holes used for user voice input function as a microphone); an LED light (surface panel 10 may use LCD, LPD or LED technology, see ¶ 0031); a transmitter; and a mobile application (one or more panels 1 can establish communication requests with each other…one or more communication networks can be implemented using any known network protocol…the central device can be implemented on one or more individual panels 1 within the premises or on a distributed network consisting of two or more of these panels 1, see ¶ 0022; one panel 1 can also communicate via a second panel with a central device [box attached to the rear surface and comprised of a terminal] in the house…panel 1 may be configured to be communicatively coupled to this second panel via a direct communication connection, such as Bluetooth, NFC, BTLE, etc. or via a wired or wireless network…panel 1 [transmitter] may be configured to transmit information (e.g. user requests received at panel 1) to the central facility via the second panel, see ¶ 0023; application program(s) include trigger instructions that, when executed by the processor(s) of one or more panels 1, cause the central device in the room to sample speech input via the microphone of the panel 1. The voice input includes the user’s verbal verification trigger, in response to sampling the audio input, and then providing an audio output of the indicated feedback status via the speaker of the panel 1. The triggering instruction also enables the central device to receive the user’s voice input to realize interaction when providing such audio output indicating the status, see ¶ 0020).  
As to Claim 13, depending from Claim 11, Xu teaches wherein the mobile application is further comprised of a voice-activated smart assistant (application program(s) include trigger instructions that, when executed by the processor(s) of one or more panels 1, cause the central device in the room to sample speech input via the microphone of the panel 1. The voice input includes the user’s verbal verification trigger, in response to sampling the audio input, and then providing an audio output of the indicated feedback status via the speaker of the panel 1. The triggering instruction also enables the central device to receive the user’s voice input to realize interaction when providing such audio output indicating the status, see ¶ 0020).  
As to Claim 14, depending from Claim 13, Xu teaches wherein the voice-activated smart assistant controls a plurality of functions of the smart place device (application program(s) include trigger instructions that, when executed by the processor(s) of one or more panels 1, cause the central device in the room to sample speech input via the microphone of the panel 1. The voice input includes the user’s verbal verification trigger, in response to sampling the audio input, and then providing an audio output of the indicated feedback status via the speaker of the panel 1. The triggering instruction also enables the central device to receive the user’s voice input to realize interaction when providing such audio output indicating the status, see ¶ 0020; the triggering instructions…cause the panel 1 to receive a plurality of formats for presenting feedback content, receive an indication of a selection of one of the plurality of formats and provide via the speaker an audio output comprising presenting the feedback content in a selected one of the plurality of formats, see ¶ 0021).
As to Claim 18, depending from Claim 11, Xu teaches wherein the top surface is further comprised of a touch screen (surface panel 10 has a touch surface, sensors that accept input from a user based on tactile sensation and/or tactile contact, see ¶ 0030).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 6, 9, 12, 15-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication 209729499 to Xu (relied upon English Translation) in view of U.S. Patent Publication 2008/0218372 to Schoettle.
As to Claim 2, depending on Claim 1, Xu does not expressly disclose wherein the top surface is further comprised of at least one of a light switch, a power outlet and a USB port. Schoettle teaches wherein the top surface is further comprised of at least one of a light switch, a power outlet and a USB port (premises 100 are a number of power control devices 101, 102, 103, 104 and 105, see ¶ 0014; Each control device 101-105 is configured to communicate with central controller 170 in premises 100…any device 101-105 need not be associated with a specific light, but can be associated with a group of lights, an electrical outlet, or any other function controllable by central controller 170, see ¶ 0016).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu with Schoettle to teach wherein the top surface is further comprised of at least one of a light switch, a power outlet and a USB port. The suggestion/motivation would have been in order to permit a light switch or other control device to operate as a communications device as well as a switch (see ¶ 0007).
As to Claim 6, depending on Claim 5, Xu does not expressly disclose wherein the top surface is further comprised of at least one of a light switch, a power outlet and a USB port. Schoettle teaches wherein the top surface is further comprised of at least one of a light switch, a power outlet and a USB port (premises 100 are a number of power control devices 101, 102, 103, 104 and 105, see ¶ 0014; Each control device 101-105 is configured to communicate with central controller 170 in premises 100…any device 101-105 need not be associated with a specific light, but can be associated with a group of lights, an electrical outlet, or any other function controllable by central controller 170, see ¶ 0016).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu with Schoettle to teach wherein the top surface is further comprised of at least one of a light switch, a power outlet and a USB port. The suggestion/motivation would have been in order to permit a light switch or other control device to operate as a communications device as well as a switch (see ¶ 0007).
As to Claim 9, depending on Claim 5, Xu does not expressly disclose wherein a voice communication from the microphone of the smart plate device can be played externally from a speaker of a second smart plate device.  Schoettle teaches wherein a voice communication from the microphone of the smart plate device can be played externally from a speaker of a second smart plate device (When control device 101 is in the communications mode, the user typically needs to indicate where the desired communication is directed. This communication could be directed to another control device in system 190, such as in an intercom system, or it could be directed to a device such as a telephone or mobile phone remote from system 190, see ¶ 0031;  the user identifies destination device 178 by speaking the desired location into the microphone, see ¶ 0032; the desired device can be a device connected to system 190, or it can be a device remote from the system, such as a mobile phone or a telephone located anywhere… Mode selection unit 270 receives the signals and routes the signals to communications control unit 290 where the speech signals are connected to electrical signals. These electrical signals are then sent to speaker 214 which then converts the electrical signal into sound that is heard by the user, see ¶ 0034).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu with Schoettle to teach wherein a voice communication from the microphone of the smart plate device can be played externally from a speaker of a second smart plate device. The suggestion/motivation would have been in order to convert the electrical signal into sound that is heard by the user (see ¶ 0034).
As to Claim 12, depending on Claim 11, Xu does not expressly disclose wherein the top surface is further comprised of at least one of a light switch, a power outlet and a USB port. Schoettle teaches wherein the top surface is further comprised of at least one of a light switch, a power outlet and a USB port (premises 100 are a number of power control devices 101, 102, 103, 104 and 105, see ¶ 0014; Each control device 101-105 is configured to communicate with central controller 170 in premises 100…any device 101-105 need not be associated with a specific light, but can be associated with a group of lights, an electrical outlet, or any other function controllable by central controller 170, see ¶ 0016).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu with Schoettle to teach wherein the top surface is further comprised of at least one of a light switch, a power outlet and a USB port. The suggestion/motivation would have been in order to permit a light switch or other control device to operate as a communications device as well as a switch (see ¶ 0007).
As to Claim 15, depending on Claim 14, Xu does not expressly disclose wherein the voice-activated smart assistant can initiate a phone call or a text message. Schoettle teaches wherein the voice-activated smart assistant can initiate a phone call or a text message (control device 101 is configurable between a native control mode such as power, dimming, fan, plug or HVAC control and a communications mode. When in the communications mode control device 101 allows a user to communicate with another person(s) or with a machine, such as a telephone or a recording device, see ¶ 0019; control device 101 has a front side 210 and a back side 250. Front side 210 is the side that faces the user when mounted in a wall, see ¶ 0021; Illustrated on front side 210 is face plate 220, toggle switch 230 and mode selection device 240, see ¶ 0022; Mode selection device 240 is provided so that the user can selectively change the function of control device 101 from one mode to another, for example, from a power control mode to a communications mode. In one embodiment, mode selection device 240 is a single push button that is depressed by the user to change the function, see ¶ 0024. When the user speaks the destination the user can either identify the destination by name, such as “Call John Smith” or by sounding out the numbers associated with the destination, such as “1-214-555-1234” [initiating a phone call]. In alternative embodiments, face plate 220 of control device 101 can be a keypad or touch screen. When device 101 is in the communications mode, the display on keypad or touch screen 310 (discussed in greater detail with respect to FIGS. 3A and 3B) allows the user to key in the desired location, see ¶ 0033).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu with Schoettle to teach a button that activates or mutes the voice-activated smart assistant. The suggestion/motivation would have been in order to generate a connection between the control device and the desired destination (see ¶ 0032).
As to Claim 16, depending on Claim 13, Xu does not expressly disclose a button that activates or mutes the voice-activated smart assistant. Schoettle teaches a button that activates or mutes the voice-activated smart assistant (mode selection device 240 is a single push button that is depressed by the user to change the function. However, other methods of changing the mode of control device 101 can be used. When using button 240 to change the mode, an indicator can be provided to alert the user to the currently selected operation mode. In one embodiment, mode selection device 240 has the word “phone” placed on it, and is illuminated when the device is in the communication mode. However, other methods can be used to indicate and/or select the current mode, such as two separate buttons or a toggle switch or voice activation, see ¶ 0024).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu with Schoettle to teach a button that activates or mutes the voice-activated smart assistant. The suggestion/motivation would have been in order to charge the battery of the microphone and provide a way to download files from the microphone to the computer (see ¶ 0019).
As to Claim 17, depending on Claim 16, Schoettle teaches wherein the button controls the smart plate device (Mode selection device 240 is provided so that the user can selectively change the function of control device 101 from one mode to another, for example, from a power control mode to a communications mode. In one embodiment, mode selection device 240 is a single push button that is depressed by the user to change the function, see ¶ 0024).
As to Claim 19, depending on Claim 11, Xu does not expressly disclose wherein a voice communication from the microphone of the smart plate device can be played externally from a speaker of a second smart plate device.  Schoettle teaches wherein a voice communication from the microphone of the smart plate device can be played externally from a speaker of a second smart plate device (When control device 101 is in the communications mode, the user typically needs to indicate where the desired communication is directed. This communication could be directed to another control device in system 190, such as in an intercom system, or it could be directed to a device such as a telephone or mobile phone remote from system 190, see ¶ 0031;  the user identifies destination device 178 by speaking the desired location into the microphone, see ¶ 0032; the desired device can be a device connected to system 190, or it can be a device remote from the system, such as a mobile phone or a telephone located anywhere… Mode selection unit 270 receives the signals and routes the signals to communications control unit 290 where the speech signals are connected to electrical signals. These electrical signals are then sent to speaker 214 which then converts the electrical signal into sound that is heard by the user, see ¶ 0034).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu with Schoettle to teach wherein a voice communication from the microphone of the smart plate device can be played externally from a speaker of a second smart plate device. The suggestion/motivation would have been in order to convert the electrical signal into sound that is heard by the user (see ¶ 0034).
As to Claim 20, depending on Claim 11, Xu does not expressly disclose wherein the LED light is controlled by the mobile application. Schoettle teaches wherein the LED light is controlled by the mobile application (each of the devices 101-105 is associated with a specific light in the home and thus their native function is not that of a switch. However, any device 101-105 need not be associated with a specific light, but can be associated with a group of lights, an electrical outlet, or any other function controllable by central controller 170. Controller 170 is connected to the associated functional devices, such as lights 106, 107, 108, outlet 109, or furnace 110. This connection is illustrated by communications channel 185. Controller 170 also can be connected to devices 178 remote from premises 100 over communications channel 177. Communications channel 177 is, in one embodiment, a telephone line. However, communications channel 177 can be any other communications line such as a cable line, DSL line, power line, fiber line or a wireless connection, see ¶ 0016; In alternative embodiments, connection component 261 is not wired to central controller 170, but is in communication with the central controller though a wireless connection. This wireless connection can be any known method of wirelessly connecting devices. To achieve a wireless connection, connection component 261 could include wireless transceiver 263 (illustrated in phantom) that allows for the transmitting and receiving of signals associated with the desired function of control device 101, see ¶ 0027).
Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to modify Xu with Schoettle to teach wherein the LED light is controlled by the mobile application. The suggestion/motivation would have been in order to control devices remote from premises over communications channel (see ¶ 0016).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694 



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694